EXHIBIT BROADPOINT GLEACHER SECURITIES GROUP ANNOUNCES MARSHALL COHEN AND BRUCE ROHDE JOIN BOARD OF DIRECTORS NEW YORK, N.Y., July 6, 2009—Broadpoint Gleacher Securities Group, Inc. (NASDAQ:BPSG) today announced that Marshall Cohen and Bruce Rohde were elected to the Company’s Board of Directors on July 2, 2009.The Board determined that Messrs. Cohen and Rohde are independent directors as defined in the listing standards of the NASDAQ Stock Market. Mr. Rohde was also appointed to serve as an independent member of each of the Board’s Audit and Executive Compensation Committees and a member and Chair of the Board’s Committee on Directors and Corporate Governance.Mr. Cohen was appointed to serve as an independent member of the Executive Compensation Committee and the Board’s Committee on Directors and Corporate Governance. Messrs.
